Case 20-03142-KRH             Doc 59    Filed 07/21/21 Entered 07/21/21 16:58:45      Desc Main
                                       Document      Page 1 of 6



                                                                                   EXHIBIT A
                               IN THE UNITED STATES BANKRUPTCY
                              COURTFOR THE EASTERN DISTRICT OF
                                            VIRGINIA
                                        (Richmond Division)




In re:
                                                        Chapter 7
LeClairRyan PLLC,
                                                        Case No. 19-34574 (KRH)
              Debtor.
________________________________

Lynn L. Tavenner, as Chapter 7 Trustee,

                 Plaintiff,

v.
                                                        Adv. Proc. No. 20-03142 (KRH)
ULX Partners, LLC and UnitedLexCorporation,

                 Defendants.




In re:
                                                      Chapter 7
LeClairRyan PLLC,
                                                      Case No. 19-34574 (KRH)
             Debtor.
______________________________________

Lynn L. Tavenner, as Chapter 7 Trustee,

                 Plaintiff,

v.                                                    Adv. Proc. No. 20-03142 (KRH)

ULX Partners, LLC and UnitedLex
Corporation,

                 Defendants.
Case 20-03142-KRH             Doc 59       Filed 07/21/21 Entered 07/21/21 16:58:45                       Desc Main
                                          Document      Page 2 of 6




           [PROPOSED] ORDER GRANTING MOTION TO ALLOW DISCLOSURE
            OFSETTLEMENT MATERIALS AND TO ESTABLISH PROCEDURES
                      FOR THE PRESERVATION OF PRIVILEGE

               Upon consideration of the motion (the “Motion”),1 filed by Lynn L. Tavenner, Chapter

    7 trustee (the “Trustee”) of the above-captioned debtor, for entry of an order (i) authorizing

    disclosure of certain settlement materials to ULX Partners, LLC and UnitedLex Corporation

    (collectively, “Defendants”) and (ii) establishing procedures to preserve the Trustee’s

    privilege in relation to third-party subpoenas issued by Defendants; and the Court having

    jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§

    157 and 1334; and the Court having determined that due and proper notice of the Motion has

    been given and that no other or further notice need be given; and the Court having reviewed

    and considered the Motion and the responses and objections thereto, if any; and it appearing

    that good cause exists for granting the Motion, it is hereby: ADJUDGED, ORDERED, AND

    DECREED as follows:

          1.       The Motion is hereby GRANTED.

          2.       The Trustee is authorized to produce to Defendants settlement(i)

communications andwith third parties (including former employees of the Debtor and/or their

counsel), including without limitation, settlement communications; and (ii) settlement

agreements, and/or any other agreements, that the Trustee has entered with any settling third-

party, provided that and/or their counsel.              (All materials, agreements, documents, and

communications referenced in this paragraph shall be collectively referred to as the “Third

Party Materials”). The Trustee will produce the Third Party Materials to the Defendants to



1
    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.




                                                          2
Case 20-03142-KRH        Doc 59     Filed 07/21/21 Entered 07/21/21 16:58:45             Desc Main
                                   Document      Page 3 of 6



the extent and subject to the parties are ableagreeing to negotiate a reasonable search protocol

or as may be further ordered by this Court.

       3.      All settlement materials shall be designated and treated as “Confidential” in

accordance withPursuant to the terms of the Protective Order governing discovery in this

actionmatter, the Trustee may, if appropriate per the terms of the Protective Order, designate

any such Third Party Materials as “Confidential”.

       4.      The production of privileged material to Defendants by a former employee of

the Debtor shall not constitute a waiver of the Debtor’s privilege, which belongs to without

further Order of this Court, with both the Trustee.

       5.      Defendants, without and the Defendants reserving all rights and arguments

with respect to such issue.

       5.      In the event the Trustee believes, in good faith, that documents sought by

Defendants from any third party through a subpoena may include privileged materials, then

pursuant to the deadline set forth in Federal Rule of Civil Procedure 45, as such deadline may

be extended by agreement of the parties without further Order of this Court, the Trustee shall

serve upon the subpoena recipient and counsel for the Defendants a letter setting forth specific

objections, if any, as to privilege (the “Privilege Objection Letter”) with respect to the

category or categories of documents at issue. The Privilege Objection Letter shall further

expressly state and inform the subpoena recipient that such recipient may nevertheless

produce the objectionable materials to counsel for the Defendants.

       6.      If the Trustee timely serves a Privilege Objection Letter upon counsel for the

Defendants, then the Defendants, without substantive and/or material review, shall provide

the Trustee with a copy of any documents they receive in response to anythe subpoena issued




                                                  3
Case 20-03142-KRH           Doc 59    Filed 07/21/21 Entered 07/21/21 16:58:45             Desc Main
                                     Document      Page 4 of 6



to a former employee of the Debtorat issue to allow the Trustee to conduct a review for

privilege (the “Production Copy”).

        7.      6. Upon receipt from Defendants, the Trustee shall promptly review any

third-party production for privilege and provide Defendants with (i) a privilege log; and (ii)

replacement images for any documents that should be withheld or redacted, whereupon

Defendants.    If the Trustee does not provide the above-referenced privilege log and

replacement images to the Defendants within 7 calendar days after Defendants produce the

Production Copy to the Trustee’s counsel, or some other amount of time as agreed to by the

parties without further Order of this Court, then the materials at issue may be maintained and

reviewed by the Defendants. Further, Defendants’ counsel shall promptly destroy the original

copy of any documentany materials from third-parties identified by the Trustee on the

above-referenced privilege log.

        8.      Defendants are deemed to have reserved all rights to object to any designation

of privilege by the Trustee. In addition, nothing herein shall be treated as a waiver by the

Trustee of privilege or other protection from disclosure, and the Trustee is deemed to have

reserved all rights to assert a claim of privilege or other protection from disclosure in relation

to any third-party document, regardless of whether she serves a Privilege Objection Letter.

        9.      7. This Order is without prejudice to the rights of any party, including the right

to challenge the relevance, admissibility, or privilege of any document, or the right to assert

that a party has waived any such right or objection. Nothing herein shall be construed to

revive any rights that a party may have already waived.

        10.     8. The Court retains jurisdiction to interpret, implement, and enforce the

provisions of this Order.




                                                   4
Case 20-03142-KRH      Doc 59     Filed 07/21/21 Entered 07/21/21 16:58:45          Desc Main
                                 Document      Page 5 of 6



       11.    9. This Order shall be effective and enforceable immediately upon entry.




                                                ____________________________________
                                                UNITED STATES BANKRUPTCY JUDGE


WE ASK FOR THIS:

/s/ Erika L. Morabito
____________________________
Erika L. Morabito (VSB No. 44369)
Brittany J. Nelson (VSB No. 81734)
QUINN EMANUEL URQUHART & SULLIVAN LLP
1300 I Street, N.W., Suite 900
Washington, DC 20005
(202) 538-8334 (telephone)
Email: erikamorabito@quinnemanuel.com
 brittanynelson@quinnemanuel.com

Special Counsel to Lynn L. Tavenner, Chapter 7 Trustee




                                               5
Case 20-03142-KRH      Doc 59    Filed 07/21/21 Entered 07/21/21 16:58:45   Desc Main
                                Document      Page 6 of 6




   Document comparison by Workshare 10.0 on Wednesday, July 21, 2021 4:02:38
   PM
   Input:
   Document 1 ID       file://C:\Users\rexlee\Desktop\Original Order.DOCX
   Description         Original Order
   Document 2 ID       file://C:\Users\rexlee\Desktop\Revised Order.docx
   Description         Revised Order
   Rendering set       Standard no moves

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                       Count
   Insertions                                 41
   Deletions                                  48
   Moved from                                  0
   Moved to                                    0
   Style change                                0
   Format changed                              0
   Total changes                              89
